Case 2:20-cv-00110-KGB-JTK Document 1 Filed 05/21/20 Page 1of5

“his case acsigned to District Judge Baber 4- / 7. 2 QD

and to Mrgiciv2te Judge —Wrsormes} arav- Cr ilo - K@B-5TIK

Carré States Disteict coueTt
Richard SHEPPARD Aenoro Couet House
E00 \ql. Cappy AY. SUIT A -14q FILED...

RN DISTRICT ARKANSAS

LiTTIe Rock, AR 72201-3325 MAY 91.2020

JAMES W. McQRRMACK, CLERK
Dene Honor ase Fe NERAL Tyo STP CLERK
Morion- FETITION FoR tmeniate Release
DUE TO THE Covid i9 VIRUS | HOME CONFINMENT

 

THE ODOT end Bop HANE REIERSED THERE
Quali FICATIONS FoR THE Coud-'4 VIRUS BELOW
PONG WITH my HOME Plan.

My name ts Leandék SHEpard “s0770/0 A
FEDERAL INriAte, Tm oveR GO years OF AGE
TT HAVE HIGH Bloop PRESSURE AND Te ON 457
OrsaBility. See SST RECORDS. PEASE SEE EXHIBITS
f,B,C, FOR REFRENCE. Lr NONE VIOLENT AND
NO SHOTS. HAVE A HOME TO GO TO WITH MY
GIRLEREIND LAT Corp 173 PiNyoN Pr
Fayette ile PR. 732701. \NHEN T GET OuT DLL
REFIIE Tamenately FoR my SST AND GO GACK (ro
my seleemploymer. Managment: My eialeriend Te (|
IS 4Y7F 313-1377 FOR VERIFICATIO

 

Sincerely

 
adh

Case 2:20-cv-00110-KGB-JTK Document 1 Filed 05/21/20 Page 2 of 5

aon 8 a a oat,
> + Coronavirus and hypertension?
Nearly half of the U.S. population has hypertension.
Only 1 in 4 of those affected has their condition
undercantrol. When not managed; hypertension
can put Stress on the heart; increasing the risk of a
heart attack or a stroke. For patients who take
medications;. it’s important to avoid abrupt’ ‘changes m
to their care without consulting with their doctor,
said Sahil Parikh, an interventional cardiologist at
Columbia University’s Irving Medical Center. ;

ExH (OCT,

a

Cardiovascular
disease and COVID-19. .

There is not enough evidence to suggest a link
between COVID-19 and cardiovascular disease.
Age might be the primary factor as older people are
more likely:to have cardiovascular disease-However,
some evidence suggests patients might be putting
_ themselves at risk by avoiding going to the hospital
out of concern of catching coronavirus. Also, the
reduction in visits could bé due to misinterpreting
heart attack symptoms for COVID- 9° “We want
patients who are experiencing che paing an
trouble breathing, just like ‘they would have maybe
four months ago, to alert their doctor and seek
care and not just sit it out at home,? Parikh said.
Accogding to a March Study in the gournal of the
‘American Medical Association, mo! he than 1in5
patiepts’ in Wuhan, China might have developed
_heartadamage as a result of COVID219.
il ;

 
ah

2

 

a

Kristine Phillips and Kevin Johnson
USA TODAY

_ WASHINGTON ~- President Donald
Trump’s former campaign chairman
Paul Manafort has been released from
prison and is now in home confinement
as the coronavirus pandemic spreads
in the federal corrections system.

Todd Blanche, one of Manafort’s at-

leased Wednesday morning. Manafort
is serving “a combined sentence of
74éyeats in prison from two criminal
cases that resulted from the special
counsel investigation on Russia’ 8 elec-
tion meddling in 2016:

Manafort was convicted in Virginia
for a scheme to defraud banks and tax-
payers out of millions of dollars he-had
amassed through illicit lobbying. He
also pleaded guilty to conspiracy
charges of not disclosing his lobbying
work and tampering with witnesses in
a related Washington, D.C., case:

Last month, Attorney General Wil-
liam Barr announced a plan to expedite

. the release of vulnerable prisoners to
home confinement as infections and
fatalities mounted.

Barr asked Bureau of Prison officials
to grant home confinement based: on
factors including ‘prisoners’ age and
‘vulnerability to. COVID-19, their con-
duct in prison, ahd the crimes for which
they were convitted.

Last month,’ Manafort’s attorneys
~ asked prison officials to release him to
- chome’confinemént, sayifig his ‘old te
and health conditions put him at “high
risk” of a COVID+19 infection.

Manafort’s attorneys said’ their cli-
ent would serve his confinement with
his wife ina three-bedroom apartment
in Northern Virginia.

‘In a court filing last month, an‘offi-
cial said the Bureau of Prisons is prio-
ritizing inmates who have served‘50%
of their punishment. Officials are also
prioritizing inmates with short prison
sentences: those who have 18 months
or less left and have served 25% of their
time.

€  Manafort has served about 25% of a

 

oy rece

‘ torneys, said the 7l-year-old was re- .

o yscush CSC SH aT
Manafort released from “*
prison amid pandemic

Femonth sentence and
as scheduled for re-
lease in November 2024.
' The prison where he was
held alsoisn’t among the
facilities where Barr said
officials should prioritize
releasing inmates. But
prison officials have wide discretion
over who is granted home confinement.

_ Since late March, 2,471inmates have
been designated for home confine-
ment, the Bureau of Prisons said.

As of Wednesday, 2,818 inmates and
262 staffers have been infected with
COVID-19 across the federal prison sys-
tem. Fifty inmates have died. The pan-
demic pas not reached the low-security
prison in Loretto, Pennsylvania, where
Manafort was held. His attorneys said

 

Manafort

g

it’s only a matter of time before the ins.

fection spreads in the facility.

Manafort is one of a half a dozen for-
mer Trump aides and associates who
either pleaded guilty or were convicted
of crimes as a result of former special
counsel Robert Mueller’s Russia inves-
tigation.

Last month, U.S. District Judge Amy
Berman Jackson suspended a jail sent
tence for Manafort’s former partnel,
Rick ates, noting the coronavirus
threat. Gates, a former Trump cam-

' paign*éide who pleaded guilty to cont
spiracy and making false statements
about his status as a foreign agent, rée-
ceived a 45-day jail sentence that he
must. serve intermittently over three
years $f probation.

Arféther former Trump aide, Mi-
chaelCohen, had been approved fét
home confinement last month and had
been due for release May 1. But his at-
torney, Lanny Davis, said Wednesday
that the president's one-time personal
lawyer remains in federal ene for

“unexplained” reasons.

Cohen was sentenced to three years
in prison after pleading guilty to charges
that included campaign finance viola-
tions for paying hush money to women
who claimed to have had sex with
Trump and for lying to Congress. He was
scheduled for release in 2021.

    

tee ne,
ae,

Case 2:20-cv-00110-KGB-JTK Document 1 Filed 05/21/20 Page 3 of 5
Case 2:20-cv-00110-KGB-JTK Document1 Filed 05/21/20 Page 4 of 5

~”
NEWS: . a a ee __USA TODAY. I WEDNESDAY, MAY 13, 2020 & 7A

?

OPINION.

Q&A EXHIBIT

 

Se

Epidemiologist: This may get worse.

‘My job is not to scare people out of their wits,

As the number of U.S. deaths attrib-
uted to COVID-19 approached 82,000,
the USA TODAY Editorial Board spoke
with Dr. Michael Osterholm, one of.the
nation’s leading epidemiologists, Os-
terholm, 67, is director of the Center for
Infectious Disease Research and Policy
(CIDRAP) at the University of Minneso-
ta and co-author of “Deadliest Enemy:
Our War Against Killer. Germs.” Ques-

tions and answers have been edited for

length, clarity and flow:

Q. How bad is this outbreak?

A. Sixty days ago, COVID-19 was not
even in the top 100 cayses of death in
this country. Within sit weeks it was

the No. 1 cause of death. That hasn't
happened since (the) (influenza
epidemic).

Q. The United States has 4% of the
world’s population but has 28% of
the recorded deaths from the coro-
navirus. Why is that?

A. Any number like that is artificial

at best. If you had to add it up globally,
we sfill play a very prominent role in
the number of deaths that have oc-
curred. But at the same time, I would
say that we're not any different than
many areas ofthe world where lots of
cases are going uncoynted, both
deaths and Seidl cases. rc
.  Q. Where are EXHaIr biggest
hot spots in America?

* A. Nursing homes, long-term care,
prisons, homeless shelters, meatpack-
ing plants — these are all areas where,
once that virus gets into those loca-
tions, it's like a gas can. Suddenly 50%
or 60% of the people are infected in
those locations. I think we're going to
burn through those populations quick-
ly over the course of the next three to
four.months at most.

Q. In a recent report, CIDRAP said
it’s important for leaders to “pro-
claim uncertainty.” So what else
don’t we know? ’

A. One question is (whether we will
have a safe vaccine before we get to)

. that 60% to 70% level or higher, or will

we have to achieve it through iliness
and hopefully durable immunity? A
second question is, what does immu-
nity mean? If we don't have durable
immunity, we can expect these
(waves) to happen over and over and
over, and that’s a scary proposition. ©

 Q: How Would you rate oe aie

mann anamamand

to look a hell of a lot worse than it
looks now. There'll be more unemploy~
ment. There’s gonna be a higher likeli-
hood of this disease having much more
impact on our communities. How are
we preparing to get the American
workers through that now? How are
We preparing national and intema-
tional supply. chain issues now?

Q. Aren't other countries showing’
the way forward? ; ,
A. Please don’t tell me that I just
have to do what they do in Korea, Or I:
have to do what they do in Singapore.
Or! have to do what they do in New

te

 

 

2 Tl ea

 

 

it’s to scare them into their wits’

 

A. I would never have believed this
possible, in this day and age in public
health, where you could have people at
high risk of transmission at meat proc-
essing plants, where a president just
determines by the Defense Production

» Act that this is an essential area of

work. And that basically, if you don’t
go to work, the governors have decided,
you don't get unemployment, and yet-

* we don't provide them protection. ©

te gy

These people aren't getting N95
(masks). That’s just wrong. That's
morally, eittcnly wrohig:

 

2 ge,
AG Si

Fatiave

  
  

Q. How much contr
Case 2:20-cv-00110-KGB-JTK Document 1 Filed 05/21/20 Page 5of5

 

LEANOER SHEPARD
150 7701 O
ECC tow

PO. BOX GOOO tow

eResT City. AR : STRI
fo Cry 7336 UNITED STATES DISTRICT CouRT

RICHARD SHEPPARD ARNOLD (covet Hous€ )
600 w. Cppital AV SurT #149

Lite Rock, AR.

 

7A26!1-33a5

F2E0i-ssSSiS WM paeebog dads Megdesp oA bball
